USDC IN/ND case 4:19-cv-00087-TLS-JPK document 14 filed 10/09/19 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    LAFAYETTE DIVISION

  ENRIQUE GONZALEZ LEIVA,                              §
  ROGELIO CORONA TREJO,                                §
  GABRIEL GARCIA ARROYO,                               §
  VALENTIN GARCIA ARROYO,                              §
  RAUL GONZALEZ LEYVA,                                 §
  LUIS LOPEZ CARRASCO,                                 §   Civil Action
  JOSE ALBINO LEYA,                                    §   No. 4:19-cv-00087-TLS-JPK
  SIMON GONZALEZ HERNANDEZ, and                        §
  KIMBERLY DELGADO,                                    §
                                                       §   JURY DEMAND
        Plaintiffs,                                    §
                                                       §
  v.                                                   §
                                                       §
  WINDY PRAIRE FARM LLC,                               §
  KEITH CLUTE, and                                     §
  SHAWN NOWER,                                         §
                                                       §
        Defendants.                                    §

                          MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, Enrique Gonzalez Leiva, Rogelio Corona Trejo, Gabriel Garcia Arroyo,

Valentin Garcia Arroyo, Raul Gonzalez Leyva, Luis Lopez Carrasco, Simon Gonzalez

Hernandez, Jose Albino Leya, and Kimberly Delgado, by counsel, Indiana Legal Services, Inc.,

respectfully move the Court pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure to

enter judgment against Defendants, Windy Prairie Farm LLC, Keith Clute, and Shawn Nower.

       In support of their Motion, Plaintiffs state:

       1. On September 11, 2019, Plaintiffs initiated this action in this Court against

           Defendants. [DE 1].

       2. On September 16, 2019, each Defendant was properly served with the Complaint and

           Summons in this action. [DE 8-10].



                                                  1
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 14 filed 10/09/19 page 2 of 3


     3. On October 7, 2019, each Defendant’s Answer or other response was due. [Id.].

     4. No Defendant responded by that date.

     5. On October 8, 2019, Plaintiffs filed their Motion for Clerk’s Entry of Default. [DE

        12].

     6. On October 9, 2019, the Clerk of Court made the requested Entry of Default. [DE

        13].

     7. To date, Defendants have made no response to Plaintiffs’ Complaint and no attorney

        has entered a formal appearance for any Defendant.



     Wherefore, Plaintiffs respectfully request the Court;

     A. Enter default judgment against Defendants;

     B. Permit Plaintiffs up to ninety (90) days from this date to submit their request for

        damages and brief in support of their request for damages against Defendants;

     C. Schedule any hearings and proceedings necessary for the administration of this case;

        and

     D. Grant all other just and proper relief.



                                                      Respectfully submitted,

                                                      /s/ David W. Frank
                                                      David W. Frank, #31615-02
                                                      Indiana Legal Services, Inc.
                                                      8 North 3rd Street, Suite 102
                                                      Lafayette, IN 47901
                                                      Tel. (765) 423-5327
                                                      david.frank@ilsi.net
                                                      Attorney for Plaintiffs




                                                  2
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 14 filed 10/09/19 page 3 of 3


                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 9th day of October 2019, a true and correct
copy of the foregoing document was served to all attorneys of record by the CM/ECF electronic
case filing system and sent via U.S. Mail to the following:

Windy Prairie Farm LLC
c/o Daniel C. Blaney, Esq.
124 East State Street, P.O. Box 500
Morocco, IN 47963

Keith Clute
1112 S. 300 E.
Fowler, IN 47944

Shawn Nower
1112 S. 300 E.
Fowler, IN 47944



                                                            /s/ David W. Frank
                                                            Attorney for Plaintiffs




                                                3
